PER CURIAM:
On March 12, 1988, the claimant was operating his 1987 Nissan Maxima in a southerly direction on U.S. Route 119 in Clarksburg. His vehicle struck a hole in the highway, and he seeks $258.86 for damage to the vehicle.
*144Claimant testified that on the day of the accident it was dry and clear. There was considerable traffic on the road, and he was travelling at approximately 25 miles per hour. The incident occurred at 8:00 in the evening. The hole was located in the right side of the road. He estimated that the hole was between 10 and 14 inches deep. Claimant had travelled this route three weeks prior to the incident and had not observed this hole. He is unaware how long it had been in existence prior to his accident.
Ronald Cork, Harrison County Maintenance Superintendent for respondent, testified concerning the hole. He stated that he received no complaints in the two to three week period prior to March 12, 1988. This hole was patched on March 7, 1988, according to respondent's records. He admitted that a hole that size could have been present on March 10, 1988. He explained that a truck could have knocked a patch out of the hole.
This Court has repeatedly held that respondent is neither an insurer nor a guarantor of the safety of travellers on its highways. However, the respondent does have a duty of using reasonable care in the maintenance of its highways. In the case of a heavily travelled major highway in this State, the Court has held respondent liable for failure to repair a hole of this size, as it could not have developed overnight. See: Lohan vs. Dept. of Highways, 11 Ct.Cl. 39 (1975); Baker vs. Dept. of Highways, 11 Ct.Cl. 48 (1975); Stone vs. Dept. of Highways, 12 Ct.Cl. 259 (1979); Bailey vs. Dept of Highways, 13 Ct.Cl. 144 (1980); Snodgrass vs. Dept. of Highways, 13 Ct.Cl. 246 (1980); and Poole vs. Dept. of Highways, 15 Ct.Cl. 65 (1983). The Court, therefore, makes an award to the claimant in the amount of $258.86.
Award of $258.86.